Citation Nr: 1234869	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating for limited extension of the right knee, to include a rating in excess of 30 percent from December 12, 2006, and in excess of 20 percent from July 22, 2009.  

2.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the right knee.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to February 1988, followed by service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on the basis of a claim for increase for degenerative osteoarthritis of the right knee received by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2008.  By its rating decision of October 2008, the RO confirmed and continued the previously assigned 10 percent schedular evaluation for degenerative osteoarthritis of the right knee and, in addition, granted service connection for limitation of extension of the right knee and assigned an initial rating of 10 percent therefor, effective from December 12, 2006.  By further rating action in May 2010, the RO found clear and unmistakable error (CUE) in the October 2008 determination, and, as a result, assigned a 30 percent initial rating for limitation of right knee extension from December 12, 2006 and a 20 percent staged initial rating therefor from July 22, 2009, and also assigned a 0 percent rating for degenerative osteoarthritis of the right knee from December 12, 2006.  Rating action in September 2011 confirmed and continued the 20 percent rating previously assigned for limitation of right knee extension.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Through its rating decision of May 2010 the RO found that there was CUE in rating action undertaken in October 2008.  However, without addressing the question of CUE in any other prior rating action, the RO ignored its September 2007 decision in which the Veteran's original claim for service connection for osteoarthritis of the right knee was granted and a 10 percent rating was assigned effective from December 12, 2006.  The rating action of September 2007 is final and binding and remains in effect unless a finding of CUE therein is made at some future point.  Given that the May 2010 decision assigned a 0 percent rating for right knee osteoarthritis from December 12, 2006, additional corrective rating action is deemed necessary prior to the Board's final adjudication of the claims presented.  Proper notice to the Veteran of the ratings assigned throughout the appeal period is likewise required, so that the Veteran is able to proceed with appropriate evidence and argument as to his entitlement to any higher rating or ratings.  

Defective notice was also furnished to the Veteran through the supplemental statement of the case prepared and furnished to him by the RO in December 2011.  This is the most recent decisional document of record.  Therein, the issues on appeal were identified as entitlement to a disability evaluation in excess of 10 percent for limited extension of the right knee and to a disability evaluation in excess of 10 percent for degenerative arthritis of the right knee and adjudicated as such.  The issues therein set forth bear no readily identifiable relationship to the rating actions which preceded, to include the RO's September 2011 and May 2010 determinations.  If the purpose of the supplemental statement of the case of December 2011 was to inform the Veteran of the actions taken and the reasons why those actions were taken, the RO's failure to furnish even a barely adequate decisional document has effectively thwarted the Veteran's ability to understand what has occurred and has fully frustrated his ability to participate meaningfully in the appeals process through submission of evidence and argument supportive of his entitlement to the benefits sought on appeal.  Here, indiscriminate changes were made to the percentage ratings assigned, without reasonable explanation and without regard to prior actions.  Remand is thus required to protect the Veteran's interests so that further rating actions, as indicated, may be undertaken and a decisional document may be prepared, as needed, to permit the Veteran, proceeding pro se or without representation, to be fully informed of the actions taken and reasons therefor.  

Accordingly, this case is REMANDED for the following actions:

Undertake further action for the rating, both schedularly and extraschedularly, of each disability herein on appeal in connection with the claim for increase received by VA in April 2008.  Revise the prior CUE determination of May 2010 to reflect the existence of the September 2007 rating decision, granting service connection for osteoarthritis of the right knee and assigning a 10 percent evaluation therefor as of December 2006, as well as its finality, in the absence of any identified CUE therein.  The RO/AMC is advised that any future attempt to reduce the 10 percent rating assigned for right knee arthritis from December 2006 is subject to one or more of the provisions of 38 C.F.R. §§ 3.105, 3.344 (2011).  If any rating assigned is not to the Veteran's satisfaction, provide him with a supplemental statement of the case, which fully adjudicates his entitlement to schedular and extraschedular evaluations in excess of those previously assigned, and the afford him a reasonable period in which to respond.  Thereafter, return the claims folder to the Board for further appellate review.  

No action by the Veteran is required until he is further notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


